Name: Council Regulation (EEC) No 1736/84 of 18 June 1984 amending Regulation (EEC) No 2915/79 as regards the application of annual tariff quotas for certain types of cheese allotted to Finland and amending Regulation (EEC) No 3148/83
 Type: Regulation
 Subject Matter: tariff policy;  Europe
 Date Published: nan

 No L 164/10 Official Journal of the European Communities 22. 6 . 84 COUNCIL REGULATION (EEC) No 1736/84 of 18 June 1984 amending Regulation (EEC) No 2915/79 as regards die application of annual tariff quotas for certain types of cheese allotted to Finland and amending Regulation (EEC) No 3148/83 1 . the quantity of 2 950 tonnes appearing in the first indent under (b) of point (c), and that of 2 900 tonnes under point (q), shall together be replaced by 6 250 tonnes ; Finlandia's quantity, appearing in point (q), may not exceed 2 900 tonnes ; 2. the quantity of 1 350 tonnes appearing in the second indent under (b) of point (c), is replaced by 1 600 tonnes ; 3 . the quantity of 500 tonnes appearing under (b) of point (h) is replaced by 550 tonnes. Article 2 1 . In Article 11 ( 1 ) of Regulation (EEC) No 2915/79, 'Without prejudice to paragraphs 2, 3 and 4' which appear at the beginning of the first subpara ­ graph is replaced by 'Without prejudice to paragraphs 2, 3, 4 and 5'. 2. The following paragraph is added to Article 1 1 of Regulation (EEC) No 2915/79 : '5 . For 1984, the levy on 100 kilograms of a product appearing under "s" in Annex II shall be 55,0 ECU, provided it is established that the products correspond to the description appearing therein.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 1 473/84 (4), provides in Annex II (c), (h) and (q) for annual tariff quotas in respect of Finland ; whereas Finland and the Community have, with the aim of developing reci ­ procal trade, agreed to adjust the quantities and import duties valid for 1984 for certain types of cheese ; whereas, to enable the Community to fulfil the under ­ takings it has made, there should be a derogation from the provisions governing the annual tariff quotas allotted to Finland in respect of the said cheeses and provision should be made, in Regulation (EEC) No 2915/79, for the possibility of importing in 1984, on special terms, a limited quantity of Tilsit cheese origi ­ nating in Finland ; Whereas this derogation replaces that laid down in respect of 1984 in Council Regulation (EEC) No 3148/83 of 4 November 1983 derogating from Regula ­ tion (EEC) No 2915/79 in respect of the application of annual tariff quotas, for certain types of cheese, allotted to Finland ; whereas Regulation (EEC) No 3148/83 should therefore be amended by making it apply in respect of 1983 only, HAS ADOPTED THIS REGULATION : Article 1 For 1984, by way of derogation from Annex II to Regulation (EEC) No 2915/79, the quantities of cheese originating in Finland is hereby altered as follows : 3. The following point is added to Annex II of Regulation (EEC) No 2915/79 : CCT heading No Description s) ex 04.04 E I b) 2 Tilsit, matured for at least one month, originating in Finland, within the limit of an annual tariff quota of 100 tonnes in respect of 1984' Article 3 In Article 1 of Regulation (EEC) No 3148/83, 'For 1983 and 1984' is replaced by 'For 1983'. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 148, 28 . 6. 1968, p. 13. (2) OJ No L 90, 1 . 4. 1984, p. 10 . O OJ No L 329, 24. 12. 1979, p. 1 . 0 OJ No L 143, 30 . 5 . 1984, p. 3 . 0 OJ No L 309, 10 . 11 . 1983, p. 1 . 22. 6. 84 Official Journal of the European Communities No L 164/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 18 June 1984. For the Council The President M. ROCARD